ORCHID ISLAND CAPITAL ANNOUNCES SECOND QUARTER 2015 RESULTS VERO BEACH, Fla. (July 29, 2015) – Orchid Island Capital, Inc. (NYSE:ORC) ("Orchid” or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended June 30, 2015. Second Quarter 2015 Highlights · Net loss of $2.8 million, or $0.14 per common share · Second quarter total dividends declared and paid of $0.54 per common share · Book Value Per Share of $12.38 at June 30, 2015 · 0.4% economic gain on common equity for the quarter, or 1.6% annualized, comprised of $0.54 dividend per common share and $0.49 decrease in net book value per common share, divided by beginning book value per share · Company to discuss results on Thursday, July 30, 2015, at 10:00 AM ET Details of Second Quarter 2015 Results of Operations The Company reported net loss of $2.8 million for the three month period ended June 30, 2015, compared with net income of $10.6 million for the three month period ended June 30, 2014.The second quarter net loss of $2.8 million included net interest income of $15.2 million, net portfolio losses of $16.0 million (which includes mark-to-market losses, realized losses on securities sold and losses on derivative instruments), management fees of $1.0 million, audit, legal and other professional fees of $0.2 million, and other operating, general and administrative expenses of $0.8 million. During the second quarter of 2015, the Company sold residential mortgage-backed securities (“RMBS”) with a market value at the time of sale of $362.3 million, resulting in realized losses of $1.9 million (based on security prices from March 31, 2015).The remaining net loss on RMBS was due to fair value adjustments for the period. Capital Allocation and Return on Invested Capital The Company allocates capital to two RMBS sub-portfolios, the pass-through RMBS portfolio (“PT RMBS”), and the structured RMBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.As of March 31, 2015, approximately 64% of the Company’s investable capital (which consists of equity in pledged PT RMBS, available cash and unencumbered assets) was deployed in the PT RMBS portfolio.At June 30, 2015, the allocation to the PT RMBS had decreased by 8% to approximately 56%. The table below details the changes to the respective sub-portfolios during the quarter, as well as the returns generated by each. (in thousands) Portfolio Activity for the Quarter Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - March 31, 2015 $ Securities Purchased Securities Sold ) - - - ) Losses on Sales ) - - - ) Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market (Losses) Gains ) ) Market Value - June 30, 2015 $ The tables below present the allocation of capital between the respective portfolios at June 30, 2015 and March 31, 2015, and the return on invested capital for each sub-portfolio for the three month period ended June 30, 2015.The return on invested capital in the PT RMBS and structured RMBS portfolios was approximately (9.3)% and 15.6%, respectively, for the second quarter of 2015.The combined portfolio generated a return on invested capital of approximately (0.4)%.Due to the deployment of the proceeds of our capital raising activities during the three months ended June 30, 2015, the balances of the respective portfolios increased significantly.Accordingly, returns generated based on the beginning of period capital are larger than returns on a stabilized portfolio.We have added the return on average capital deployed to address this issue. ($ in thousands) Capital Allocation Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total June 30, 2015 Market Value $ Cash(1) - - - Repurchase Agreement Obligations(2) ) - - - ) Total $ % of Total % March 31, 2015 Market Value $ Cash - - - Repurchase Agreement Obligations(3) ) - - - ) Total $ % of Total % At June 30, 2015, total cash has been reduced by unsettled security purchases of approximately $7.6 million. At June 30, 2015, there were outstanding repurchase agreement balances of $29.2 million and $17.0 million secured by IO and IIO securities, respectively.We entered into these arrangements to generate additional cash to invest in pass-through RMBS; therefore, we have not considered these balances to be allocated to the structured securities strategy. At March 31, 2015, there were outstanding repurchase agreement balances of $21.6 million and $4.0 million secured by IO and IIO securities, respectively.We entered into these arrangements to generate additional cash to invest in pass-through RMBS; therefore, we have not considered these balances to be allocated to the structured securities strategy. ($ in thousands) Returns for the Quarter Ended June 30, 2015 Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Income / (loss) (net of repo cost) $ $ ) $ $ $ Realized and unrealized (losses) / gains ) ) Derivative losses ) n/a n/a n/a ) Total Return $ ) $ ) Beginning Capital Allocation $ Return on Invested Capital for the Quarter(1) )% )% Average Capital Allocation(2) $ Return on Average Invested Capital for the Quarter(3) )% )% Calculated by dividing the Total Return by the Beginning Capital Allocation, expressed as a percentage. Calculated using two data points, the Beginning and Ending Capital Allocation balances. Calculated by dividing the Total Return by the Average Capital Allocation, expressed as a percentage. Prepayments For the quarter, Orchid received $67.1 million in scheduled and unscheduled principal repayments and prepayments, which equated to a constant prepayment rate (“CPR”) of approximately 15.3% for the second quarter of 2015.Prepayment rates on the two RMBS sub-portfolios were as follows (in CPR): Structured PT RMBS RMBS Total Three Months Ended Portfolio (%) Portfolio (%) Portfolio (%) June 30, 2015 March 31, 2015 December 31, 2014 September 30, 2014 June 30, 2014 March 31, 2014 Portfolio As of June 30, 2015, Orchid’s RMBS portfolio consisted of $2,174.9 million of PT RMBS and structured RMBS at fair value and had a weighted average coupon of 4.15%. The following tables summarize Orchid’s PT RMBS and structured RMBS as of June 30, 2015 and December 31, 2014: ($ in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap June 30, 2015 Adjustable Rate RMBS $ 0.2% 3.64% 1-Sep-35 10.07% 2.00% Fixed Rate RMBS 91.7% 4.17% 1-Jun-45 NA NA NA Hybrid Adjustable Rate RMBS 2.6% 2.56% 1-Aug-43 7.56% 2.00% Total Mortgage-backed Pass-through 94.5% 4.12% 1-Jun-45 NA NA NA Interest-Only Securities 3.6% 3.62% 25-Apr-45 NA NA NA Inverse Interest-Only Securities 1.9% 6.20% 15-Apr-45 NA 6.38% NA Total Structured RMBS 5.5% 4.53% 25-Apr-45 NA NA NA Total Mortgage Assets $ 100.0% 4.15% 1-Jun-45 NA NA NA December 31, 2014 Adjustable Rate RMBS $ 0.2% 3.55% 1-Sep-35 10.05% 2.00% Fixed Rate RMBS 91.2% 4.37% 1-Dec-44 NA NA NA Hybrid Adjustable Rate RMBS 4.6% 2.54% 1-Aug-43 7.54% 2.00% Total Mortgage-backed Pass-through 96.0% 4.28% 1-Dec-44 NA NA NA Interest-Only Securities 3.0% 3.95% 25-Jan-43 NA NA NA Inverse Interest-Only Securities 1.0% 6.23% 25-Apr-41 NA 6.39% NA Total Structured RMBS 4.0% 4.52% 25-Jan-43 NA NA NA Total Mortgage Assets $ 100.0% 4.29% 1-Dec-44 NA NA NA ($ in thousands) June 30, 2015 December 31, 2014 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % June 30, 2015 December 31, 2014 Weighted Average Pass-through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass-through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) Effective duration of 3.214 indicates that an interest rate increase of 1.0% would be expected to cause a 3.214% decrease in the value of the RMBS in the Company’s investment portfolio at June 30, 2015.An effective duration of 2.291 indicates that an interest rate increase of 1.0% would be expected to cause a 2.291% decrease in the value of the RMBS in the Company’s investment portfolio at December 31, 2014. These figures include the structured securities in the portfolio, but do not include the effect of the Company’s funding cost hedges.Effective duration quotes for individual investments are obtained from The Yield Book, Inc. Financing, Leverage and Liquidity As of June 30, 2015, the Company had outstanding repurchase obligations of approximately $2,014.1 million with a net weighted average borrowing rate of 0.39%.These agreements were collateralized by RMBS with a fair value, including accrued interest, of approximately $2,123.6 million, and cash pledged to counterparties of approximately $14.4 million. The Company’s leverage ratio at June 30, 2015 was 7.1 to 1 (excluding the $7.6 million of payable for unsettled securities purchased at June 30, 2015). At June 30, 2015, the Company’s liquidity was approximately $151.8 million, consisting of unpledged RMBS (excluding the value of the unsettled purchases) and cash and cash equivalents.To enhance our liquidity even further, we may pledge more of our structured RMBS as part of a repurchase agreement funding, but retain the cash in lieu of acquiring additional assets. In this way we can, at a modest cost, retain higher levels of cash on hand and decrease the likelihood we will have to sell assets in a distressed market in order to raise cash.Below is a listing of outstanding borrowings under repurchase obligations at June 30, 2015. ($ in thousands) Weighted Weighted Total Average Average Outstanding % of Borrowing Amount Maturity Counterparty Balances(1) Total Rate at Risk(2) in Days J.P. Morgan Securities LLC $ % % $ 10 Citigroup Global Markets, Inc. % % 17 RBC Capital Markets, LLC % % 18 ICBC Financial Services, LLC % % 13 Cantor Fitzgerald & Co. % % 13 ED&F Man Capital Markets Inc. % % 38 Mitsubishi UFJ Securities (USA), Inc. % % 20 Mizuho Securities USA, Inc. % % 13 KGS-Alpha Capital Markets, L.P. % % 10 Daiwa Capital Markets America, Inc. % % 10 Merrill Lynch, Pierce, Fenner & Smith Inc % % 19 South Street Securities, LLC % % 12 Wells Fargo Bank, N.A. % % 15 Goldman Sachs & Co. % % 79 Morgan Stanley & Co. LLC % % 7 CRT Capital Group, LLC % % 16 Nomura Securities International, Inc. % % 9 Guggenheim Securities, LLC % % 29 Barclays Capital Inc % % 14 Suntrust Robinson Humphrey, Inc. % % 2 Total / Weighted Average $ % % $ 18 In June 2015, the Company purchased assets with a fair value of approximately $7.6 million which settle in July 2015 that are expected to be funded by repurchase agreements. Equal to the sum of the fair value of securities sold, accrued interest receivable and cash posted as collateral (if any), minus the sum of repurchase agreement liabilities, accrued interest payable and the fair value of securities posted by the counterparties (if any). Hedging In connection with its interest rate risk management strategy, the Company economically hedges a portion of the cost of its repurchase agreement funding by entering into derivative financial instrument contracts.The Company has not elected hedging treatment under U.S. generally accepted accounting principles (“GAAP”) in order to align the accounting treatment of its derivative instruments with the treatment of its portfolio assets under the fair value option election. As such, all gains or losses on these instruments are reflected in earnings for all periods presented.At June 30, 2015, such instruments were comprised of Eurodollar and Treasury note (“T-Note”) futures contracts and interest rate swaption agreements, giving the Company the option to enter into a pay fixed interest rate swap (“payer swaption”).The tables below presents information related to the Company’s Eurodollar and T-Note futures contracts at June 30, 2015. ($ in thousands) Eurodollar Futures Contracts Average Weighted Weighted Contract Average Average Notional Entry Effective Open Expiration Year Amount Rate Rate Equity(1) $ % % $ ) % % ) % % ) % % ) % % Total / Weighted Average $ % % $ ) Treasury Note Futures Contracts Average Weighted Weighted Contract Average Average Notional Entry Effective Open Expiration Year Amount(2) Rate Rate Equity(1) September 2015 10 year T-Note futures (Sep 2015 - Sep 2025 Hedge Period) $ % % $ ) Open equity represents the cumulative gains (losses) recorded on open futures positions. Treasury Futures Contracts were valued at 126-05+ at June 30, 2015.The nominal value of the short position was $151.4 million. The table below presents information related to the Company’s interest rate swaption positions at June 30, 2015. ($ in thousands) Option Underlying Swap Weighted Weighted Average Fixed Receive Average Fair Months to Notional Pay Rate Term Expiration Cost Value Expiration Amount Rate (LIBOR) (Years) ≤ 1 year 2 3.29% 3 Month 10 Dividends In addition to other requirements, to qualify as a REIT we must pay annual dividends to our stockholders of at least 90% of our REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gains. We intend to pay regular monthly dividends to our stockholders and have declared the following dividends during 2015 and 2014. (in thousands, except per share data) Declaration Date Record Date Payment Date Per Share Amount Total July 9, 2015(1) July 27, 2015 July 31, 2015 $ $ June 9, 2015 June 22, 2015 June 30, 2015 May 11, 2015 May 26, 2015 May 29, 2015 April 9, 2015 April 27, 2015 April 30, 2015 March 10, 2015 March 27, 2015 March 31, 2015 February 10, 2015 February 25, 2015 February 27, 2015 January 13, 2015 January 26, 2015 January 30, 2015 Totals $ $ December 9, 2014 December 26, 2014 December 30, 2014 $ $ November 12, 2014 November 25, 2014 November 28, 2014 October 9, 2014 October 28, 2014 October 31, 2014 September 9, 2014 September 25, 2014 September 30, 2014 August 12, 2014 August 26, 2014 August 29, 2014 July 10, 2014 July 28, 2014 July 31, 2014 June 11, 2014 June 25, 2014 June 30, 2014 May 8, 2014 May 27, 2014 May 30, 2014 April 8, 2014 April 25, 2014 April 30, 2014 March 11, 2014 March 26, 2014 March 31, 2014 February 11, 2014 February 25, 2014 February 28, 2014 January 9, 2014 January 27, 2014 January 31, 2014 Totals $ $ The effect of the dividend declared in July 2015 is not reflected in the Company’s financial statements as of June 30, 2015. Peer Performance Portfolio Total Rate of Return Versus Peer Group Average ORC Spread Orchid Over / (Under) Total Rate Peer Peer of Return(1) Average(1)(2) Average(3) Second Quarter 2013 )% )% % Third Quarter 2013 )% % )% Fourth Quarter 2013 % )% % Stub 2013 (Annualized)(4) )% )% % First Quarter 2014(5) )% % )% Second Quarter 2014 % % % Third Quarter 2014 % % % Fourth Quarter 2014 % % )% 2014 Total Return(5) % % )% First Quarter 2015 % % % Second Quarter 2015(6) % )% % One Year Return - 03/31/14 - 03/31/15 % % % Two Year Return - 03/31/13 - 03/31/15(5) % % % Total Rate of Return for each period is change in book value over the period plus dividends declared divided by the book value at the beginning of the period. None of the return calculations are annualized except the Stub 2013 calculation. The Peer average is the unweighted, simple, average of the Total Rate of Return for each of the following companies in each respective measurement period:NLY, ANH, CMO, CYS, ARR, HTS and AGNC. Represents the Total Return for Orchid minus Peer Average in each respective measurement period. Orchid completed its Initial Public Offering, or IPO, in February 2013.We have elected to start our comparison beginning with Orchid's first full operating quarter, which was the second quarter of 2013. The Orchid IPO price was $15.00 per share on February 13, 2013, and Orchid paid its first dividend of $0.135 cents in March 2013.The Book Value at March 31. 2013 was $14.98. At January 1, 2014, Orchid had 3,341,665 shares outstanding and a book value of $13.40.During the first quarter of 2014 Orchid completed two secondary offerings in which it sold 5,750,000 shares at a price of $11.86 net of fees and offering costs and expenses.The book value as of March 31, 2014 was $12.47. As of July 29, 2015, only HTS, CYS and AGNC have reported second quarter 2015 results.NLY, ANH, CMO and ARR have been excluded from the average in this period. Book Value Per Share The Company's Book Value Per Share at June 30, 2015 was $12.38.The Company computes Book Value Per Share by dividing total stockholders' equity by the total number of shares outstanding of the Company's common stock. At June 30, 2015, the Company's stockholders' equity was $284.1 million with 22,959,817 shares of common stock outstanding. Secondary Offerings On March 2, 2015, Orchid entered into an equity distribution agreement (the “Equity Distribution Agreement”) with two sales agents pursuant to which the Company may offer and sell, from time to time, up to an aggregate amount of $100,000,000 of shares of the Company’s common stock in transactions that are deemed to be “at the market” offerings and privately negotiated transactions.Through June 30, 2015, the Company issued a total of 6,221,102 shares under the Equity Distribution Agreement for aggregate proceeds of approximately $83.1 million, net of commissions and fees. The average price received for shares issued during the three months ended June 30, 2015 was $13.65 per share. Share Repurchase Program On July 29, 2015, the Board of Directors passed a resolution authorizing the repurchase of up to 2,000,000 shares of the Company’s common stock.As part of the stock repurchase program, shares may be purchased in open market transactions, including through block purchases, through privately negotiated transactions, or pursuant to any trading plan that may be adopted in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Open market repurchases will be made in accordance with Exchange Act Rule 10b-18, which sets certain restrictions on the method, timing, price and volume of open market stock repurchases. The timing, manner, price and amount of any repurchases will be determined by the Company in its discretion and will be subject to economic and market conditions, stock price, applicable legal requirements and other factors. The authorization does not obligate the Company to acquire any particular amount of common stock and the program may be suspended or discontinued at the Company’s discretion without prior notice. Management Commentary Commenting on the second quarter, Robert E. Cauley, Chairman and Chief Executive Officer, said, “The second quarter of 2015 was a challenge to levered RMBS investors – and not many market participants saw it coming.The quarter started with a mini prepayment wave triggered by low rates early in the first quarter.Later in the quarter we had to deal with developments in Greece and China.The performance of the rates market in June, particularly the long end, was driven almost entirely by the latest rumors/headlines from abroad.Market participants never knew which direction the next 25 basis points in rates was headed – up or down.This kept fears of a return to lower rates in the minds of investors and the risk of a return to faster prepayment speeds. “The impact of events overseas was not limited to the Treasury market.Agency pass-throughs widened in spread to comparable duration treasuries or swaps.The widening, between 5 and 12 basis points depending on the benchmark, exacerbated the performance of mortgages versus hedges. “In addition to the developments above, the market continued to price in an even more dovish Federal Reserve for the balance of 2015.This started in the first quarter when economic data was quite soft and the Fed acknowledged an awareness of the impact that the strong dollar and events in Europe were having on domestic growth – namely weak manufacturing and exports due to the strong dollar and depressed mining and extraction in the fracking areas of the country caused by depressed oil prices.Fed funds futures for December moved from 39 basis points at March 31, 2015 to 29.5 basis points on June 30, 2015. “In sum, it was not a good quarter to be a levered MBS investor.Prepayment speeds were elevated to start the quarter and remained stubbornly high into the third quarter.Late in the quarter mortgages widened, and continued to do so into early July, although the widening has since abated somewhat.” Earnings Conference Call Details An earnings conference call and live audio webcast will be hosted Thursday, July 30, 2015, at 10:00 AM ET.The conference call may be accessed by dialing toll free (877) 341-5668.International callers dial (224) 357-2205.The conference passcode is 92927778.A live audio webcast of the conference call can be accessed via the investor relations section of the Company’s website at www.orchidislandcapital.com, and an audio archive of the webcast will be available until August 20, 2015. About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests on a leveraged basis in Agency RMBS. Our investment strategy focuses on, and our portfolio consists of, two categories of Agency RMBS: (i) traditional pass-through Agency RMBS and (ii) structured Agency RMBS, such as CMOs, IOs, IIOs and POs, among other types of structured Agency RMBS. Orchid is managed by Bimini Advisors, LLC, a registered investment adviser with the Securities and Exchange Commission. Forward Looking Statements Statements herein relating to matters that are not historical facts, including, but not limited to statements regarding the stock repurchase program, are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The reader is cautioned that such forward-looking statements are based on information available at the time and on management's good faith belief with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in such forward-looking statements. Important factors that could cause such differences are described in Orchid Island Capital, Inc.'s filings with the Securities and Exchange Commission, including its most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Orchid Island Capital, Inc. assumes no obligation to update forward-looking statements to reflect subsequent results, changes in assumptions or changes in other factors affecting forward-looking statements. CONTACT: Orchid Island Capital, Inc. Robert E. Cauley, 772-231-1400 Chairman and Chief Executive Officer www.orchidislandcapital.com Summarized Financial Statements The following is a summarized presentation of the unaudited balance sheets as of June 30, 2015, andDecember 31, 2014, and the unaudited quarterly results of operations for the six and three months ended June 30, 2015 and 2014.Amounts presented are subject to change. ORCHID ISLAND CAPITAL, INC. BALANCE SHEETS ($ in thousands, except per share data) (Unaudited - Amounts Subject To Change) June 30, 2015 December 31, 2014 ASSETS: Total mortgage-backed securities $ $ Cash, cash equivalents and restricted cash Accrued interest receivable Derivative assets, at fair value 65 Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Repurchase agreements $ $ Payable for unsettled security purchased - Accrued interest payable Due to affiliates Other liabilities Total Liabilities Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Common shares outstanding Book value per share $ $ ORCHID ISLAND CAPITAL, INC. STATEMENTS OF OPERATIONS ($ in thousands, except per share data) (Unaudited - Amounts Subject to Change) Six Months Ended June 30, Three Months Ended June 30, Interest income $ Interest expense ) Net interest income (Losses) gains ) ) Net portfolio income (loss) ) Expenses Net income (loss) $ $ $ ) $ Basic and diluted net income (loss) per share $ $ $ ) $ Dividends Declared Per Common Share: $ Three Months Ended June 30, Key Balance Sheet Metrics Average RMBS(1) $ $ Average repurchase agreements(1) Average stockholders' equity(1) Leverage ratio(2) 7.1:1 6.3:1 Key Performance Metrics Average yield on RMBS(3) % % Average cost of funds(3) % % Average economic cost of funds(4) % % Average interest rate spread(5) % % Average economic interest rate spread(6) % % Average RMBS, repurchase agreements and stockholders’ equity balances are calculated using two data points, the beginning and ending balances. The leverage ratio is calculated by dividing total ending liabilities by ending stockholders’ equity.At June 30, 2015 and 2014, the $7.6 million and $6.8 million, respectively of payable for unsettled securities purchased have been excluded from the total liabilities for this ratio. Portfolio yields and costs of funds are calculated based on the average balances of the underlying investment portfolio/repurchase agreement balances and are annualized for the quarterly periods presented. Represents interest cost of our borrowings and the effect of Eurodollar and T-Note futures contracts and interest rate swaptions attributed to the period related to hedging activities, divided by average repurchase agreements. Average interest rate spread is calculated by subtracting average cost of funds from average yield on RMBS. Average economic interest rate spread is calculated by subtracting average economic cost of funds from average yield on RMBS.
